Citation Nr: 0720140	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-05 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
and status post myocardial infarction, to include as 
secondary to service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from February 1970 
to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania.  Specifically, in that decision, 
the RO, in pertinent part, denied the issue of entitlement to 
service connection for coronary artery disease (CAD) and 
status post myocardial infarction, on a direct basis and as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).  

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  In August 2005, the Board 
denied the issue.  The veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the Court granted the parties' 
Joint Motion For Remand.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Throughout the current appeal, the veteran has contended that 
his service-connected PTSD caused his myocardial infarction 
and CAD.  The veteran's PTSD has been evaluated as 30 percent 
disabling, effective from August 1983 to June 2003, and 
50 percent disabling, effective from June 2003.  

Pertinent medical evidence of record reflects a long history 
of stress.  Specifically, a VA psychiatrist who examined the 
veteran in April 1984 concluded that his PTSD was "of 
moderate severity."  At that time, the veteran described an 
inability "to be close to anyone" and asserted that he was 
not working because he was unable to "deal with . . . 
supervisors" at work.  A Social and Industrial Assessment 
completed two weeks later in the same month included a social 
worker's conclusion that the veteran's emotional problems 
were "serious and significant" and were "making a shambles 
of his life."  In September 1985, an examining VA 
psychiatrist concluded that the veteran's chronic PTSD was 
moderate to severe and that his highest level of adaptive 
functioning in the past year was fair.  The examiner also 
explained that the veteran had "made a rather poor 
adjustment to civilian life since coming back from Vietnam" 
and, in fact, seemed "to be doing somewhat worse in recent 
months due to exacerbation of chronic marital conflict and . 
. . [an] inability to complete a course of studies at the 
Community College."  

Subsequent medical records indicate that, in December 2002, 
the veteran sustained an acute myocardial infarction.  In the 
following month, he was diagnosed with CAD.  

The claims folder contains conflicting, and in some cases 
inadequate, medical opinions concerning the etiology of the 
veteran's cardiovascular disorder.  On the one hand, the 
claims folder includes medical evidence supportive of the 
veteran's contentions that his myocardial infarction and CAD 
are associated with his service-connected PTSD.  
Specifically, a report of a July 2003 follow-up treatment 
session (after the veteran's myocardial infarction in 
December 2002) includes a private treating physician opinion 
that the veteran's disability is "related to tension, 
stress, and BP [blood pressure]."  

Further, in a November 1999 article, a private Doctor of 
Philosophy explained that a study of almost 4,500 veterans 
who served in the Vietnam War suggested that "[c]ombat 
veterans with . . . PTSD appear to be at higher risk for 
coronary heart disease" and that "PTSD and other types of 
severe psychological distress may actually cause heart 
disease."  This Doctor of Philosophy reiterated these 
conclusions in a March 2004 article.  Additionally, in an 
October 2003 article, another private Doctor of Philosophy 
explained that a "number of studies have found an 
association between PTSD and poor cardiovascular health."  

On the other hand, the claims folder contains medical 
opinions refuting the veteran's contentions that his 
service-connected PTSD caused his myocardial infarction and 
CAD.  Specifically, at a September 2003 VA PTSD examination, 
the veteran continued to describe "a lot of stress problems 
at work" as well as "a lot" of anxiety, anger, and control 
issues.  The examiner diagnosed PTSD associated with 
"moderate symptoms or moderate difficulty in social and 
occupational functioning."  Thereafter, the examiner noted 
that, "[w]hile stress and tension has been found in some 
cases to be a contributing factor to heart disease, recent 
research has provided some contradictions to this, and there 
is no established pattern of a causal factor in traumatic 
stress to coronary artery disease and heart attack."  The 
examiner specifically stated that "there is no credible body 
of research literature which establishes a link between 
post-traumatic stress disorder and myocardial infarct."  As 
such, the examiner was unable to associate the veteran's 
service-connected PTSD with his myocardial infarction and 
CAD.  Significantly, however, the September 2003 VA examiner 
failed to discuss the impact of either the medical articles 
suggestive of an association between PTSD and cardiovascular 
disorders in general or the July 2003 private doctor's 
opinion that specifically associated the veteran's disability 
with his tension, stress, and blood pressure.  

Moreover, in September 2004, based on a complete review of 
the record (including the September 2003 medical opinion) as 
well as available scientific research, a VA cardiologist 
concluded that "it is not at all likely that the veteran's 
coronary artery disease is a consequence directly or 
indirectly of his PTSD, nor has it been exacerbated by his 
PTSD."  The cardiologist specifically stated that "[t]here 
is no medical, scientific, or research literature that 
supports the contention of a causal relationship between PTSD 
and any medical condition."  This physician further 
explained that the "articles submitted as evidence [by the 
veteran] are in fact minor studies which examine only 
correlational and NOT a causal link . . . between PTSD and 
CAD."  The physician stated that the veteran's submission 
represents "a biased selection of such articles."  

The cardiologist also concluded that "[t]here has been no 
evidence or opinion submitted that would support an exception 
to current VA policy on this issue."  However, as the Board 
has discussed in this Remand, in July 2003, a private 
physician concluded that the veteran's disability is related 
to his tension, stress, and blood pressure.  Significantly, 
the cardiologist did not address the July 2003 opinion in his 
September 2004 report.  

In light of these conflicting, and at times inadequate, 
medical opinions, the Board finds that a remand of the 
veteran's service connection claim is necessary.  On remand, 
the veteran should be accorded a VA examination to determine 
the nature, extent, and etiology of his cardiovascular 
disorder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should issue a VCAA 
notification letter to the veteran with 
regard to his claim for service 
connection for CAD and status post 
myocardial infarction, to include as 
secondary to service-connected PTSD.  
The notification letter should fully 
comply with, and satisfy, the 
provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular 
examination to determine the nature, 
extent, and etiology of his myocardial 
infarction and CAD.  The examination 
should be conducted by an examiner 
other than the ones who completed the 
September 2003 VA examination and the 
September 2004 VA evaluation.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests 
should be conducted.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express opinions as to 
whether there is a 50 percent 
probability or greater that the 
veteran's diagnosed myocardial 
infarction and CAD are in any way 
related to (or consistent with) his 
service and as to whether there is a 
50 percent probability or greater that 
such diagnosed cardiovascular disorders 
were caused or aggravated by the 
service-connected PTSD.  In expressing 
these opinions, the examiner should 
discuss the reports of medical studies 
submitted by the veteran in support of 
his claim as well as his own 
cardiovascular treatment records 
(including the July 2003 opinion which 
associated his disability with his 
tension, stress, and blood pressure).  
Complete rationale should be provided 
for all opinions expressed.  

3.  The AMC should then re-adjudicate 
the issue of entitlement to service 
connection for CAD and status post 
myocardial infarction, to include as 
secondary to service-connected PTSD.  
If the decision remains in any way 
adverse to the veteran, he should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



